Citation Nr: 1016694	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include coronary artery disease and 
atherosclerotic heart disease, as secondary to service-
connected diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. G.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran had active service from October 1961 to October 
1963 and again from September 1965 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board also observes that the Veteran had perfected an 
appeal as to the issues of entitlement to service connection 
for bilateral lower extremity peripheral neuropathy.  
However, the record reflects that in an August 2009 rating 
decision, the RO granted service connection for such 
disabilities.  The Board notes that such action by the RO is 
considered a full grant of the benefits sought on appeal and 
as such, the claims are no longer before the Board for 
appellate review.

In March 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDING OF FACT

Coronary artery disease has been shown by competent clinical 
evidence to be causally related to service-connected diabetes 
mellitus, type 2.


CONCLUSION OF LAW

Coronary artery disease is proximately due to or the result 
of service-connected diabetes mellitus, type 2.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.59 (2009).

In this case, the Veteran's claim is being granted and the 
Board's decision represents a complete grant of the benefit 
sought on appeal.  As such, the Board finds that any 
deficiency in the VCAA notice is harmless and does not 
prejudice the Veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993).
 
Legal Criteria 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence 
relevant to the issues and rating periods on appeal. 
 Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a cardiovascular disability becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to, the result of, or aggravated by, 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The veteran asserts that service connection is warranted for 
a cardiovascular disability, to include coronary artery 
disease and atherosclerotic heart disease, as secondary to 
his service-connected diabetes mellitus, type 2.

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the 
Board need not, sua sponte, consider and discuss that theory.  
Therefore, the Board will not discuss direct or presumptive 
service connection. Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.

In this case, the record reflects that the Veteran is 
currently service connected for diabetes mellitus, type II.  
The record also reflects that since 2005, the Veteran has 
been diagnosed and treated for a cardiovascular disability 
that has been diagnosed as coronary artery disease and/or 
atherosclerotic heart disease.

With respect to whether the Veteran's service-connected 
diabetes mellitus either caused or aggravated his current 
cardiovascular disability, a September 2007 VA examination 
report shows that the examiner, after an examination of the 
Veteran and a review of his claims file, opined that the 
Veteran's coronary artery disease was not caused by or the 
result of the Veteran's diabetes.  According to the examiner, 
the diagnosis of coronary artery disease occurred at the same 
time as the diabetes, in a Veteran with morbid obesity and 
several years of hypertension.

However, contrary to such opinion is that of the Veteran's 
treating physician, Dr. A. B. M., who in July 2007 stated 
that the Veteran's diabetes "contributes significantly to 
his development of severe coronary artery disease that is 
present at this time."   In a March 2010 statement, Dr. A. 
B. M. also stated that the Veteran's diabetes was "a 
participating aggravating, causal relationship for [his] 
disabling coronary artery disease."

In weighing the probative value of the clinical opinions of 
record, the Board finds that all three opinions to be 
competent, highly probative medical evidence as to whether 
the Veteran's current coronary artery disease was either 
caused or aggravated by his service-connected diabetes 
mellitus.  As a result, the Board finds that the evidence is 
at least in equipoise in this regard.  Accordingly, in view 
of the foregoing and with resolution of doubt in the 
Veteran's favor, the Board the finds that service connection 
for coronary artery disease is granted.


	




(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for coronary artery disease 
as secondary to service-connected diabetes mellitus, type 2, 
is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


